                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

JENNIFER CROWHURST,

        Plaintiff,                                               Civil Action No. 16-cv-00182

vs.                                                              HON. BERNARD A. FRIEDMAN

DR. DENISE SZCZUCKI, et al.,

      Defendants.
___________________________/

                                           TRIAL NOTICE

                Be advised that the trial in this matter will commence with jury selection on Monday,

March 2, 2020, at 9:00 a.m., at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, New York. The parties are to inquire with the Clerk’s Office to learn the

courtroom number. The trial schedule will be Monday through Friday from 9:00 a.m. to 5:00 p.m.

with fifteen-minute breaks in the morning and afternoon and a one-hour lunch break.

                Unless the parties intend to rely on the joint final pretrial order filed on June 3, 2019

[docket entry 292], they must submit a revised proposed joint final pretrial order by February 14,

2020. Any proposed voir dire questions are also due by February 14, 2020. A joint (stipulated) set

of jury instructions is due by the first day of trial. If any specific instructions are disputed, each side

is to present its requested version along with supporting authority.

                The Court intends to seat eight jurors using the striking method. Under the striking

method, the Court will place fourteen prospective jurors in the jury box and replace any who are

excused for cause. Following voir dire, the Court will provide each side with a form on which

simultaneously to write the names of the prospective jurors each side wishes to excuse peremptorily,

and those prospective jurors will be excused. Plaintiff may exercise three peremptory challenges.
Defendants may exercise three peremptory challenges. If fewer than six prospective jurors are

excused (due to overlap or to not all challenges being exercised), then the jury will consist of the

first eight prospective jurors who have not been excused.

               All trial exhibits must be marked (e.g., P-1, P-2, etc.; D-1, D-2, etc.) in advance of

trial and each side must exchange its exhibit books, as well as any demonstrative exhibits, with the

other side no later than one week before trial. Additionally, each side must provide the Court with

two copies of its exhibit book (one for the Court, one for the Court’s clerks).

               SO ORDERED.

                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
                                              SENIOR UNITED STATES DISTRICT JUDGE
                                              SITTING BY SPECIAL DESIGNATION
Dated: January 24, 2020
       Detroit, Michigan




                                                 2
